       Case 6:18-cv-00055-ADA Document 93-2 Filed 07/29/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

                                         §
RETROLED COMPONENTS, LLC,                §
     Plaintiff / Counterclaim-Defendant, §
                                         §
v.                                       §      Civil Case No.: 6:18-cv-55-ADA
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Defendant / Counterclaim-Plaintiff, §
                                         §        JURY TRIAL DEMANDED
v.                                       §
                                         §           FILED UNDER SEAL
PRINCIPAL LIGHTING GROUP, LLC,           §
     Third Party Plaintiff / Third Party §
     Counterclaim-Defendant,             §
                                         §
v.                                       §
                                         §
REECE SUPPLY COMPANY OF DALLAS, §
     Third Party Defendant / Third Party §
     Counterclaim-Plaintiff.             §
                                         §

                  DECLARATION OF JOHN M. BUSTAMANTE

                                IN SUPPORT OF

RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY OF DALLAS’S
                  REPLY IN SUPPORT OF THEIR
         MOTION TO EXCLUDE THE OPINION TESTIMONY OF
    MR. MICHAEL GERSHOWITZ AND MS. CANDICE K. Q. CORNELIUS
